Case 6:21-cv-00248-JA-DCI Document 2 Filed 02/17/21 Page 1 of 3 PagelD 10

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
WALTER WRIGHT,

Petitioner,

Vv. CASE NO. 6:21-cev-248-JA-DCI
(6:13-cr-218-JA-DCI)

UNITED STATES OFAMERICA,

Respondent.

ORDER

This cause is before the Court on a Motion to Vacate, Set Aside, or
Correct Sentence (“Motion to Vacate,” Doc. 1) filed by Petitioner pursuant to
28 U.S.C. § 2255. Petitioner previously filed a motion pursuant to § 2255 in
case number 6:15-cv-1460-JA-KRS. That case challenged the same convictions
being challenged in this case, and it was dismissed with prejudice on August
13, 2018. As a result, the present § 2255 motion is a second or successive
application for relief.

Before Petitioner will be permitted to file a second or successive § 2255
motion in this Court, he must move in the Eleventh Circuit Court of Appeals
for an order authorizing the district court to consider the motion. See 28 U.S.C.

§§ 2244 and 2255. Consequently, this case will be dismissed without prejudice
Case 6:21-cv-00248-JA-DCI Document 2 Filed 02/17/21 Page 2 of 3 PagelD 11

to allow Petitioner the opportunity to seek authorization from the Eleventh
Circuit Court of Appeals. Petitioner should be aware that § 2255 limits the
circumstances under which the Court of Appeals will authorize the filing of a
second or successive § 2255 motion. Furthermore, 28 U.S.C. § 2255 also
imposes a time limitation on the filing of a § 2255 motion. Petitioner, in seeking
relief in the Court of Appeals, should be cognizant of these provisions.

Accordingly, it is now ORDERED AND ADJUDGED:

1. This case is hereby DISMISSED without prejudice.

2. The Clerk of the Court is directed to terminate any pending
motions, close this case, enter Judgment accordingly, and send Petitioner an
“Application for Leave to File a Second or Successive Motion to Vacate, Set
Aside, or Correct Sentence 28 U.S.C. § 2255 By a Prisoner in Federal Custody”
form.

oF The Clerk of Court is also directed to file a copy of this Order in
criminal case number 6:13-cr-218-JA-DCI and terminate the pending Motion
to Vacate (Criminal Case Doc. 118).

4. This Court should grant an application for certificate of
appealability only if the Petitioner makes “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner has failed to make
Case 6:21-cv-00248-JA-DCI Document 2 Filed 02/17/21 Page 3 of 3 PagelD 12

a substantial showing of the denial of a constitutional right.! Accordingly, a
Certificate of Appealability is DENIED in this case.

DONE AND ORDERED in Orlando, Florida, on Febr

  

 

JOHN AXTOONII
UNITED STATES DISTRICT JUDGE
Copies to:
OrlP-3 2/17
Counsel of Record
Walter Wright

 

1 Pursuant to the Rules Governing Section 2255 Proceedings for the
United States District Courts, “[t]he district court must issue or deny a
certificate of appealability when it enters a final order adverse to the
applicant.” Rules Governing Section 2255 Proceedings for the United States

District Courts, Rule 11(a).
3
